DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Claims 1-5 are pending and are currently under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) an epitope consisting of SE ID NO:1, 2, 3, or 4 in CaENO1 and pharmaceutical compositions comprising the epitope and a pharmaceutically acceptable carrier, excipient, or adjuvant. This judicial exception is not integrated into a practical application because CaENO1 is a naturally occurring protein, as are the epitopes contained within it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the addition of pharmaceutically acceptable carrier such as water does not change the characteristics of the protein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite by the phrase “an epitope, consisting of… located in CaENO1.”  It is not clear what is actually required for the claim.  The phrase “located in CaENO1” makes it appear that applicant intends for the epitopes to be part of the full protein and thus the full length protein is required.  However, the phrase “epitope, consisting” makes it appear that applicant is claiming fragments of CaENO1 and that these fragments are limited to the epitopes recited.  
Claim 3 is indefinite because it recites both a product and the use of that product.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL 
Claim 5 is indefinite for several reasons.  First, it is not clear what “echinocandins caspofungin” is.  Second, ketoconazole is present twice.  Third, a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation echinocandins, and the claim also recites caspofungin, micafungin, anidulafungin, and ciclopirox which are the narrower statements of the limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clancy et al (WO2008/109833).
The instant claims are drawn to epitopes consisting of SEQ ID NO:1-4 located in CaENO1 and to pharmaceutical compositions comprising these epitopes.  As set forth in the above rejection under 35 USC 112b, it is not clear if the claims are limited to fragments or to the full length CaENO1 that has the epitopes consisting of the recited sequences.  For the purposes of this rejection, the claims are being interpreted to require the full length CaENO1.
Clancy et al disclose compositions comprising polypeptides listed in Table 18.  The full length ENO1 recited in Table 18 (page 171) contains epitopes consisting of SEQ ID NO:1, 2, 3, and 4 (see claim 1 and page 171).  The composition also can contain a pharmaceutically acceptable excipient (see claim 5).  

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181.  The examiner can normally be reached on M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN GANGLE/            Primary Examiner, Art Unit 1645